IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-10683
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

CARLOS CARO,

                                         Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 4:00-CR-179-2-Y
                        - - - - - - - - - -
                          January 30, 2002
Before DAVIS, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Carlos Caro appeals his conviction and sentence for

possession with intent to distribute five kilograms or more of

cocaine.   He argues that the evidence was insufficient to support

his conviction.   To establish possession with intent to

distribute cocaine, the Government must prove beyond a reasonable

doubt that the defendant (1) knowingly (2) possessed the cocaine

(3) with intent to distribute it.   United States v. Medina, 161



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-10683
                                -2-

F.3d 867, 873 (5th Cir. 1998), cert. denied, 526 U.S. 1043

(1999).

     Although Caro correctly points out that his actions in

relation to the Ford Taurus in which the cocaine was hidden**

could be construed as legal activity, i.e., looking in the

shopping bags for something, the totality of the circumstances

suggested illegal activity.   The police knew from their

confidential source that the home at which Caro was staying

belonged to Billy Arredondo, whose source of narcotics was a

Mexican male living in Irving, Texas.     Caro is a male who was

living in Irving Texas, and the Taurus bore Mexican plates.

Agent Gonzalez had already arranged to purchase narcotics from

Arredondo.   Although the deal was not completed, he had been

inside Arredondo’s home where he was shown several kilograms of

cocaine and he noticed a strong odor of marijuana.     Arredondo’s

common law wife, Erica Sotelo, testified that the Taurus was not

the car in which Caro initially arrived on August 5, and that it

was not at her house when she went to bed after midnight on

August 8, the date the Taurus arrived.     Caro and Saenz were the

only two who entered or seemed to be familiar with the Taurus,

and some of their belongings were inside of it.     Other than the

money or the cocaine found in the Taurus’ secret compartment,

nothing retrieved from the Taurus fit the description of the


     **
       Some of the cocaine was found inside the house, but
Caro’s argument in this court relates only to the cocaine found
in the Taurus.
                            No. 01-10683
                                 -3-

rectangular object covered with the blue shirt, which Caro’s

girlfriend carried from their truck to the Taurus and which Caro

placed inside the Taurus.   The keys to the Taurus were found

inside a pair of jeans in the truck that Caro and Saenz were

driving.   Caro was wearing jeans and a blue shirt when he

returned to Arredondo’s house on August 8, but later changed into

yellow shorts to go to the lake, indicating that the jeans found

in the truck were his.

     Considering the evidence in the light most favorable to the

Government with all reasonable inferences and credibility choices

made in support of the verdict, United States v. Ivy, 973 F.2d

1184, 1188 (5th Cir. 1992), the evidence at trial was sufficient

to establish knowing possession.

     AFFIRMED.